MEMORANDUM **
California state prisoner Steven J. Wohl appeals pro se from the district court’s summary judgment in favor of defendants in his action alleging violations of 42 U.S.C. § 1983 and state law while he was a *677pretrial detainee. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Baker v. Liberty Mutual Ins. Co., 148 F.3d 1260, 1263 (9th Cir.1998), and we affirm.
Because Wohl failed to respond to defendants’ requests for admissions, the district court properly deemed the matters admitted pursuant to Fed.R.Civ.P. 36(a) and, in the absence of any disputed issues of material fact, properly granted summary judgment. See Gordon v. U.S., 474 F.3d 616, 621 (9th Cir.2007); O’Campo v. Hardisty, 262 F.2d 621, 623-24 (9th Cir. 1958) (affirming summary judgment based on unanswered requests for admissions).
The district court did not err in denying Wohl’s request to continue discovery, because Wohl failed to show that he diligently pursued previous discovery or that additional discovery would have precluded summary judgment. See Qualls v. Blue Cross of California, 22 F.3d 839, 844 (9th Cir.1994).
Wohl’s remaining contentions lack merit.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.